Exhibit (10)(r)(iv)

POTLATCH CORPORATION

MANAGEMENT PERFORMANCE AWARD PLAN II

Effective January 1, 2005

As Amended through February 20, 2008



--------------------------------------------------------------------------------

POTLATCH CORPORATION

MANAGEMENT PERFORMANCE AWARD PLAN II

Effective January 1, 2005

As Amended through February 20, 2008

 

1. ESTABLISHMENT AND PURPOSE

 

  (a) The Potlatch Corporation Management Performance Award Plan II (the “Plan”)
was adopted effective January 1, 2005, by the Board of Directors of Potlatch
Corporation to provide meaningful financial rewards to those employees of
Potlatch Corporation and its subsidiaries who are in a position to contribute to
the achievement by Potlatch Corporation and its subsidiaries of significant
improvements in profit performance and growth.

 

  (b) The Plan is the successor plan to the Potlatch Corporation Management
Performance Award Plan (the “Prior Plan”). Effective December 31, 2004, the
Prior Plan was frozen and no new Award deferrals will be made under it;
provided, however, that any Award deferrals made under the Prior Plan before
January 1, 2005, continue to be governed by the terms and conditions of the
Prior Plan as in effect on December 31, 2004, or on the date of any later
amendment, provide that such amendment is not a material modification of the
Prior Plan under Section 409A of the Code and the regulations promulgated
thereunder.

 

  (c) Any Award deferrals made under the Prior Plan after December 31, 2004, are
deemed to have been made under the Plan and all such deferrals are governed by
the terms and conditions of the Plan as it may be amended from time to time.

 

  (d) The Plan is intended to comply with the requirements of Section 409A of
the Code, to the extent applicable.

 

2. DEFINITIONS

 

  (a) “Award” means an award under the Plan.

 

  (b) “Award Year” means a Year with respect to which Awards are made.

 

  (c) “Board of Directors” means the Board of Directors of Potlatch.

 

  (d) “CEO” means the Chief Executive Officer of Potlatch.

 

  (e) “Change of Control” means the effective date of any one of the following
events:

 

  (i)

Upon consummation of a reorganization, merger or consolidation involving
Potlatch (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals

 

1



--------------------------------------------------------------------------------

 

and entities who were the beneficial owners, respectively, of the then
outstanding shares of Common Stock (the “Outstanding Common Stock”) and the then
outstanding voting securities of Potlatch entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”) immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Potlatch either directly
or through one or more subsidiaries), (B) no Person (as defined in
Section 2(e)(iii) below) (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by Potlatch or any direct or indirect wholly owned subsidiary of
Potlatch or such other corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership is based on the beneficial ownership, directly or indirectly, of
Outstanding Common Stock or Outstanding Voting Securities immediately prior to
the Business Combination and (C) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination; or

 

  (ii) On the date that individuals who, as of May 19, 2006, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to May 19, 2006, whose election, or nomination for election
by Potlatch’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors, an actual or threatened solicitation of proxies or
consents or any other actual or threatened action by, or on behalf of any Person
other than the Board; or

 

  (iii)

Upon the acquisition after May 19, 2006, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty percent (30%) or more of either (A) the then Outstanding Common Stock
or (B) the combined voting power of the

 

2



--------------------------------------------------------------------------------

 

Outstanding Voting Securities; provided, however, that the following
acquisitions shall not be deemed to be covered by this Section 2(e)(iii):
(x) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by Potlatch, (y) any acquisition of Outstanding Common Stock or Outstanding
Voting Securities by any employee benefit plan (or related trust) sponsored or
maintained by Potlatch or any direct or indirect wholly owned subsidiary of
Potlatch or (z) any acquisition of Outstanding Common Stock or Outstanding
Voting Securities by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of Section 2(e)(i); or

 

  (iv) Upon the consummation of the sale of all or substantially all of the
assets of Potlatch or approval by the stockholders of Potlatch of a complete
liquidation or dissolution of Potlatch.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (g) “Committee” means the committee which shall administer the Plan in
accordance with Section 3.

 

  (h) “Corporation” means Potlatch and its Subsidiaries.

 

  (i) “Employee” means a full-time salaried employee (including any Officer) of
the Corporation.

 

  (j) “Guidelines” means the Potlatch Corporation Stock Ownership Guidelines.

 

  (k) “Officer” means any Employee who is an elected officer of the Corporation
and who is the chief manager of an Organization Unit.

 

  (l) “Organization Unit” means a major organizational component or profit
center of the Corporation as determined in accordance with rules and regulations
adopted by the Committee, the Employees of which are eligible to participate in
the Plan.

 

  (m) “Participant” means any Employee actively employed by the Corporation
during an Award Year in an Organization Unit in a position designated as a
participating position in accordance with rules and regulations adopted by the
Committee.

 

  (n) “Plan” means the Potlatch Corporation Management Performance Award Plan
II, adopted effective January 1, 2005, as amended through February [DATE], 2008.

 

  (o) “Potlatch” means Potlatch Corporation, a Delaware corporation.

 

  (p) “Prior Plan” means the Potlatch Corporation Management Performance Award
Plan, adopted July 20, 1973.

 

  (q)

“Separation from Service” means termination of a Participant’s employment as a
common-law employee of the Corporation. A Separation from Service will not

 

3



--------------------------------------------------------------------------------

 

be deemed to have occurred if a Participant continues to provide services to the
Corporation in a capacity other than as an employee and if the Participant is
providing services at an annual rate that is fifty percent (50%) or more of the
services rendered, on average, during the immediately preceding three (3) full
calendar years of employment with the Corporation (or if employed by the
Corporation less than three (3) years, such lesser period) and the annual
remuneration for such services is fifty percent (50%) or more of the annual
remuneration earned during the final three (3) full calendar years of employment
(or if less, such lesser period); provided, however, that a Separation from
Service will be deemed to have occurred if a Participant’s service with the
Corporation is reduced to an annual rate that is less than twenty percent
(20%) of the services rendered, on average, during the immediately preceding
three (3) full calendar years of employment with the Corporation (or if employed
by the Corporation less than three (3) years, such lesser period) or the annual
remuneration for such services is less than twenty percent (20%) of the annual
remuneration earned during the three (3) full calendar years of employment with
the Corporation (or if less, such lesser period).

 

  (r) “Subsidiary” means any corporation fifty percent (50%) or more of the
voting stock of which is owned by Potlatch or by one or more of such
corporations.

 

  (s) “Year” means the calendar year.

 

3. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Executive Compensation and Personnel
Policies Committee of the Board of Directors, or such other committee as may be
designated and appointed by the Board of Directors, which shall consist of at
least three (3) members of the Board of Directors. No member of the Committee
shall be eligible to participate and receive Awards under the Plan while serving
as a member of the Committee.

In addition to the powers and duties otherwise set forth in the Plan, the
Committee shall have full power and authority to administer and interpret the
Plan, to establish procedures for administering the Plan, to adopt and
periodically review such rules and regulations consistent with the terms of the
Plan as the Committee deems necessary or advisable in order to properly carry
out the provisions of the Plan, to receive and review an annual report to be
submitted by the CEO which shall describe and evaluate the operation of the
Plan, and to take any and all necessary action in connection therewith. The
Committee’s interpretation and construction of the Plan and its determination of
the amount of any Award thereunder shall be conclusive and binding on all
persons. In making such determinations, the Committee shall be entitled to rely
on information and reports provided by the CEO.

Within thirty (30) days after a Change of Control, the Committee shall appoint
an independent committee consisting of at least three (3) current (as of the
effective date of the Change of Control) or former Corporation officers and
directors, which shall thereafter administer all claims for benefits under the
Plan. Upon such appointment the Committee shall cease to have any responsibility
for claims administration under the Plan.

 

4



--------------------------------------------------------------------------------

4. ELIGIBILITY AND PARTICIPATION

In accordance with rules and regulations adopted by the Committee, the CEO shall
designate the Organization Units and the individuals that are eligible to
participate in the Plan.

 

5. AWARDS

Awards shall be determined in accordance with Sections 6, 7 and 8 and announced
to Participants by March 1 following the close of the Award Year and, unless
deferred in accordance with Section 9, shall be paid no later than March 15
following the close of the Award Year.

 

6. DETERMINING THE ACTUAL FUNDED BONUS POOL

The total amount of Awards made to all Participants with respect to any Award
Year shall be determined pursuant to this Section 6.

 

  (a) Target Bonus Pool. The Target Bonus Pool for an Award Year shall be
determined first. The Target Bonus Pool for an Award Year shall be the sum of
the Target Bonuses for all Participants for the Award Year. A Participant’s
Target Bonus shall be an amount equal to a percentage of the Participant’s base
salary, based on the position to which the Participant is assigned, as
determined in accordance with rules and regulations adopted by the Committee. If
a Participant does not qualify as a Participant for the entire period of the
applicable Award Year, the Target Bonus will be prorated to reflect the number
of half calendar months that the Employee was a Participant.

 

  (b) Actual Funded Bonus Pool. The Actual Funded Bonus Pool for an Award Year
shall be determined next. The Actual Funded Bonus Pool for each Award Year shall
be determined in accordance with rules and regulations adopted by the Committee.
The Actual Funded Bonus Pool shall be represented by a bookkeeping entry only
and no Employee of the Corporation shall have any vested right therein. The
Actual Funded Bonus Pool for an Award Year shall be equal to the Target Bonus
Pool for the Award Year adjusted by one or more “Corporate Performance
Modifiers”. A Corporate Performance Modifier shall be a percentage determined in
accordance with rules and regulations adopted by the Committee. A Corporate
Performance Modifier may range from a minimum of zero to a maximum of two
hundred percent (200%). In its rules and regulations concerning the
determination of the Corporate Performance Modifiers, the Committee may take
into consideration certain financial measures of profit performance (including,
without limitation, funds from operations (“FFO”), consolidated earnings per
share, return on shareholder equity, and return on invested capital) and a
comparison of the Corporation’s profit performance with the profit performance
of other major competitors.

 

5



--------------------------------------------------------------------------------

7. ALLOCATING THE ACTUAL FUNDED BONUS POOL AMONG ORGANIZATION UNITS

The Actual Funded Bonus Pool for each Award Year shall be allocated among the
Organization Units in accordance with rules and regulations adopted by the
Committee. In the case of the Organization Unit that includes corporate
management employees (including the CEO), this allocation shall be based on the
portion of the Target Bonus Pool that was attributable to the employees in that
Organization Unit. In the case of Organization Units that include operating
division employees, this allocation shall be based on what portion of the Target
Bonus Pool was attributable to the employees in each Organization Unit (25%
weight), and on the extent to which the division met its earnings before income
tax, depreciation, depletion and amortization (“EBITDDA”) target (75% weight).
The resulting allocations may be adjusted up or down at the discretion of the
CEO.

 

8. DETERMINING INDIVIDUAL AWARDS

Each Officer shall determine the amount of the Award to each Participant who is
assigned to such Officer’s Organization Unit in accordance with rules and
regulations adopted by the Committee, by allocating such Organization Unit’s
portion of the Actual Funded Bonus Pool among the Participants employed in such
Organization Unit based on the amount of the Participant’s Target Bonus and the
Participant’s individual performance. Each Participant’s Award shall be subject
to review by and approval of the CEO. Notwithstanding the foregoing, in the case
of an Award to an Officer, the CEO, or any individual who is subject to
Section 16 of the Exchange Act , this determination shall be made solely by the
Committee.

 

9. FORM AND TIME OF PAYMENT OF AWARDS

 

  (a) All non-deferred Awards under the Plan shall be paid in cash to all
Participants other than those subject to the Guidelines. For a Participant
subject to the Guidelines, the Award shall be paid in a combination of fifty
percent (50%) cash and fifty percent (50%) common stock of the Corporation if
the Participant has not incrementally reached the required ownership level at
the end of each of his or her first five (5) years under the Guidelines or has
not maintained one hundred percent (100%) of the applicable guideline amount in
subsequent years. The number of shares of common stock shall be determined by
dividing the dollar value of the portion of the Award allocated as stock by the
closing price of the Corporation’s common stock on the date of the Committee
meeting at which the Award payments are approved. Award amounts shall be
prorated for the portion of the Award Year the Employee was an eligible
Participant in accordance with rules and regulations adopted by the Committee. A
Participant whose employment is terminated before the payment of an Award for
any reason other than death, disability or early, normal or deferred retirement
under the Salaried Employees’ Retirement Plan shall not be entitled to receive
an Award.

 

  (b)       (i)        Notwithstanding the foregoing, a Participant may elect to
defer receipt of payment of a single Award or all future Awards until after his
or her Separation from Service in accordance with rules and regulations adopted
by the Committee and in compliance with Section 409A of the Code.

 

6



--------------------------------------------------------------------------------

  (ii) If the payment of the Award would cause the Participant’s annual
compensation to exceed the amount deductible by the Corporation pursuant to the
application of Section 162(m) of the Code, the Participant shall be required to
defer receipt of the portion of the Award that would be non-deductible in the
Award Year until after his or her Separation from Service.

 

  (c) An Award, the payment of which is deferred under subsection (b) above,
shall be converted at the Participant’s election into cash and full and
fractional stock units equal to the number of shares of the Corporation’s common
stock determined by dividing the dollar value of the portion of the Award to be
converted into stock units, if any, by the closing price of the Corporation’s
common stock on the date of the Committee meeting at which the Award payments
are approved (or the most recent trading day if the Committee does not meet on a
trading day). If the Award is deferred under subsection (b)(ii) above, the
election to defer all or a portion of the Award into stock units is voluntary,
and the Participant is subject to the Corporation’s Securities Law Compliance
Policy for Directors, Officers and Employees (the “Trading Policy”), then the
portion of the Award to be deferred into stock units shall be held in cash
subject to subsection (d) below and shall be converted into stock units as of
the first day of the next open window period (the “Open Conversion Date”) under
the Trading Policy, such stock units to be equal to the number of shares of the
Corporation’s common stock determined by dividing the dollar value of the
portion of the Award to be converted into stock units by the closing price of
the Corporation’s common stock on the Open Conversion Date.

On each dividend payment date, dividend equivalents shall be credited to each
full and fractional stock unit to the extent such stock unit was in the
Participant’s deferred account on the dividend record date immediately preceding
the applicable dividend payment date. Such dividend equivalents shall be
converted into stock units as of the dividend payment date by dividing the
amount of the dividend equivalents by the closing price of the Corporation’s
common stock on the dividend payment date.

In the event of a change in the number of outstanding shares of the
Corporation’s common stock by reason of a stock split, stock dividend,
reclassification or other distribution of shares or other similar changes in the
capitalization of the Corporation, an appropriate adjustment shall be made in
the number of each Participant’s stock units determined as of the date of such
occurrence.

 

  (d)

The cash portion of an Award, the payment of which was deferred under subsection
(b) above, shall be credited with additional amounts during the period of
deferral commencing on the first day of the month coinciding with or next
following the date Awards are normally paid pursuant to Section 5 above, and
continuing

 

7



--------------------------------------------------------------------------------

 

during the period of deferral up to the last day of the month in which the
amounts deferred hereunder are paid, and payable at the time that the deferred
Awards are paid. Such additional amounts shall be computed at seventy percent
(70%) of the higher of the following averages during the period of deferral;
(i) the prime rate charged by the major commercial banks as of the first
business day of each calendar month (as reported in an official publication of
the Federal Reserve System), or (ii) the average monthly long-term rate of A
rated corporate bonds (as published in Moody’s Bond Record), and shall be
compounded annually. Notwithstanding the foregoing, in no event shall such
additional amount exceed the maximum interest rate allowable by law.

 

  (e) Notwithstanding any other provision of the Plan, the Board of Directors
may, in its sole discretion, determine limits on the amount and alter the time
and form of payment of Awards with respect to an Award Year if any of the
following conditions occurs: (i) Potlatch does not declare cash dividend with
respect to its common stock during such Award Year, or (ii) the Actual Funded
Bonus Pool determined pursuant to Section 6(b) for such Award Year exceeds six
percent (6%) of Potlatch’s consolidated net earnings, before taxes, for such
Award Year. Notwithstanding the foregoing, the Board of Directors shall not
alter the time and form of payment of any Award for which a Participant has made
a deferral election in accordance with this Section 9, unless such alteration is
permissible under Section 409A of the Code.

 

10. SPECIAL AWARDS FUND

 

  (a) Creation of the Fund. A Special Awards Fund shall be established with
respect to each Award Year in an amount determined by the Committee but not to
exceed ten percent (10%) of the Target Bonus Pool for such Award Year. The
Special Awards Fund shall be represented by a bookkeeping entry only and no
Employee of the Corporation shall have any vested right therein. The Special
Awards Fund shall be in addition to the Bonus Pool created under Sections 5-9
above.

 

  (b) Eligibility. Awards may be made in a total amount equal to the Special
Awards Fund to those Employees of the Corporation who are not Participants with
respect to such Award Year, but who in the judgment of an Officer have made
outstanding contributions to the success of the Corporation.

 

  (c) Selection. After the close of the Award Year, recipients of Awards under
the Special Awards Fund shall be selected by the CEO upon the recommendation of
an Officer. The amount of each individual’s Award under the Special Awards Fund
shall be determined by the CEO upon the recommendation of an Officer and shall
fall within a range set forth in rules and regulations adopted by the Committee,
expressed as minimum and maximum percentages of annualized salary at the end of
the year. Awards under the Special Awards Fund shall be announced by March 1
following the close of the Award Year.

 

8



--------------------------------------------------------------------------------

  (d) Payment. Awards under the Special Awards Fund shall be paid in full in
cash no later than March 15 following the close of the Award Year.

 

11. NO ASSIGNMENT OF INTEREST

The interest of any person in the Plan or in payments to be received pursuant to
it shall not be subject to option or assignable either by voluntary or
involuntary assignment or by operation of law, and any act in violation of this
section shall be void.

 

12. EMPLOYMENT RIGHTS

The selection of an Employee as a Participant shall not confer any right on such
Employee to receive an Award under the Plan or to continue in the employ of the
Corporation or limit in any way the right of the Corporation to terminate such
Participant’s employment at any time.

 

13. AMENDMENT OR TERMINATION OF THE PLAN

The Board of Directors may amend, suspend or terminate the Plan at any time;
provided, however, that any amendment adopted or effective on or after July 1 in
any Award Year which would adversely affect the calculation of a Participant’s
Award or the Participant’s eligibility for an Award for such Award Year shall be
applied prospectively from the date the amendment was adopted or effective,
whichever is later; provided, further that if the Plan is terminated effective
on or after July 1 in any Award Year such termination shall not adversely affect
any Participant’s eligibility for a pro rata share of an Award for the period of
such Award Year before the date the termination was adopted or effective,
whichever is later, subject to all other applicable terms and conditions of the
Plan. In the event of termination of the Plan, Awards deferred under section
9(b) shall be paid at such times and in such amounts as provided in section 9(b)
and the rules and regulations adopted by the Committee and in compliance with
Section 409A of the Code. The foregoing notwithstanding, no amendment adopted
nor termination of the Plan following the occurrence of a Change of Control
shall be effective if it (a) would reduce a Participant’s Target Bonus for the
Award Year in which the Change of Control occurs, (b) would reduce an Award
earned and payable to a Participant in respect of the Award Year that ended
immediately before the Award Year in which the Change of Control occurs, or
(c) modify the provisions of this sentence.

Notwithstanding the foregoing, the Vice President, Human Resources of Potlatch
Forest Products Corporation shall have the power and authority to amend the Plan
with respect to any amendment that (i) does not materially increase the cost of
the Plan to the Company or (ii) is required to comply with new or changed legal
requirements applicable to the Plan, including, but not limited to, section 409A
of the Code.

 

14. SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Corporation, its successors and assigns, and
any parent corporation of the Corporation’s successors or assigns.
Notwithstanding that the Plan may be binding upon a successor or assign by
operation of law, the Corporation shall require any successor or assign to
expressly assume and agree to be bound by the Plan in the same manner and to the
same extent that the Corporation would be if no succession or assignment had
taken place.

 

9



--------------------------------------------------------------------------------

15. CHANGE OF CONTROL

Notwithstanding any other provision of the Plan to the contrary, this Section 15
shall apply with respect to the determination of Awards and the payment of
Awards following a Change of Control. In the event that the employment of a
Participant terminates following a Change of Control, such Participant shall be
guaranteed payment of a prorated Award for the Award Year in which the Change of
Control occurs determined in accordance with Section 8 based on the
Participant’s Target Bonus. A prorated Target Bonus shall be calculated by
multiplying the Participant’s Target Bonus for the applicable Award Year by a
fraction, the numerator of which is the number of full months in the Award Year
completed at the effective time of the Change of Control, and the denominator of
which is twelve (12). With respect to any Award earned but not yet paid in
respect of the Award Year that ended immediately before the Award Year in which
a Change of Control that also is a change in the ownership or effective control
the Corporation or a change in the ownership of a substantial portion of the
assets of the Corporation as defined in the regulations promulgated under
Section 409A of the Code (a “Code Section 409A Change of Control”) occurs, each
Participant shall be guaranteed payment of his or her Award determined in
accordance with Section 8 based on the performance results for the applicable
Award Year. Awards paid pursuant to this Section 15 shall be paid in a lump sum
in cash upon the earliest of (i) the time prescribed in Sections 5 and 9(a),
(ii) the date the Participant Separates from Service for any reason other than
“misconduct,” as defined in the Corporation’s Severance Program for Executive
Employees or Salaried Employees’ Severance Benefits Plan, whichever applies to
the Participant, following the Code Section 409A Change of Control, or
(iii) with respect to an Award for which a Participant has made a deferral
election in accordance with Section 9 of the Plan, within the twelve (12)-month
period following the termination of the Plan, provided that the Plan is
terminated within the period beginning thirty (30) days before and ending twelve
(12) months following the effective date of the Code Section 409A Change of
Control.

 

10